Title: To George Washington from Edward Snickers, 2 February 1774
From: Snickers, Edward
To: Washington, George



Dr Sir
Febry 2 1774

I Receved youres Dated 15 of Desembr the 30 of Jenery and as Soon as the wether is Good as waggins Can travile I Shall Send

you three or fore hundrid Bushils of Good whete and more if I find I have it to Spare and if you Can not make payment in april I must weaight till you Can as I have purchised Mr Huges Rigt Land I Shold be much obliged to you if in youre power to Send me by the Baror Mr Gist a surtifecat that he wase an ofiser under you and Shold be much obliged to you to Derect me in what manner to prosed as he is Confined in fredrick Gale in mereland and I no not when he will be Gate oute or how youre Dereckshons in the above will Graitley oblige youre most obedent Humbil Sarvnt

Ed Snickers

